     3:20-cv-01552-JMC         Date Filed 08/24/20      Entry Number 141        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Mary T. Thomas, Nea Richard, Jeremy           )       Civil Action No.: 3:20-cv-01552-JMC
Rutledge, The Family Unit, Inc., and          )
South Carolina State Conference of            )
the NAACP,                                    )
                                              )
                        Plaintiffs,           )
                                              )
        v.                                    )
                                              )
Marci Andino, as Executive Director of the )                        ORDER
State Election Commission, John Wells         )
in his official capacity as Chair of SC State )
Election Commission, and Clifford J. Edler, )
Scott Moseley, JoAnne Day, and Linda          )
McCall in their official capacities as        )
Members of the South Carolina State           )
Election Commission,                          )
                                              )
                        Defendants,           )
                                              )
        v.                                    )
                                              )
South Carolina Republican Party, James        )
H. Lucas in his capacity as Speaker of the )
South Carolina House of Representatives, )
and Harry Peeler in his capacity as           )
President of the South Carolina Senate,       )
                                              )
                        Intervenors.          )
                                              )

       This matter is before the court to address the hearing on dispositive motions set for August

31, 2020. (See ECF No. 68.) The court ORDERS the hearing be reset to begin at 9:30 a.m.

       The court has reviewed all parties’ submissions. Accordingly, the court intends to proceed

using the following schedule for arguments:




                                                  1
       3:20-cv-01552-JMC       Date Filed 08/24/20     Entry Number 141        Page 2 of 2




   -    9:30 a.m. – Introductory Comments from Judge Childs
   -    9:40 a.m. – Defendants South Carolina State Election Commission
   -    10:00 a.m. – Defendant Intervenor South Carolina Republican Party
   -    10:15 a.m. – Defendant Intervenor Speaker Lucas
   -    10:25 a.m. – Defendant Intervenor President Peeler
   -    10:35 a.m. – Plaintiffs’ Response
   -    10:55 a.m. – Recess
   -    11:10 a.m. – Defendants South Carolina State Election Commission Reply
   -    11:20 a.m. – Defendant Intervenor South Carolina Republican Party Reply
   -    11:30 a.m. – Court’s final questions

        The court welcomes, but does not require, non-parties who filed amici briefs to appear at

this hearing.

        IT IS SO ORDERED.




                                                    United States District Judge
August 24, 2020
Columbia, South Carolina




                                                2
